Citation Nr: 1737859	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1953 to April 1959.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was exposed to noise trauma during service.

2. There is at least an approximate balance of positive and negative evidence as to whether the Veteran has right ear hearing loss as a result of his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Given the favorable disposition of the actions herein, which is not prejudicial to the Veteran, no further action with respect to these issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As an initial point, a majority of the Veteran's service medical records could not be located, presumably because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC). In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46   (1996).

The Veteran filed a claim for service connection for right ear hearing loss in January 2013, asserting that his in-service noise exposure caused his current hearing loss.

Available service treatment records include a separation examination which reflects an audiological examination was not completed upon separation from active service. As noted above, the rest of the Veteran's service treatment records are unavailable.

A VA audiological examination dated November 2013 confirmed the Veteran's diagnosis of right ear hearing loss. The Veteran reported his in-service exposure to loud noises and asserted that his claimed hearing loss was as a result of firing weapons with his left hand without hearing protection. The examiner recorded pure tone thresholds for the Veteran's right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 45, 50, 40, 70, and 80. Speech recognition scores using the Maryland CNC Test for the right ear was 74 percent. The examiner was unable to give an etiological opinion concerning the Veteran's right ear hearing loss without resorting to speculation. The examiner explained that the Veteran's service separation examination from February 1959 revealed hearing within normal limits bilaterally via a whispered voice test; however, the whispered voice test was "not a good test for frequency specific information and [would] not indicate if there [was] a high frequency hearing loss common with noise induced hearing loss."  As such, the examiner could not provide a medical opinion based on the information in the claims file.  The examiner further stated that the clinical presentation of a bilateral high frequency hearing loss and a positive history of military noise exposure could differentiate a hearing loss from noise exposure versus genetic progressive hearing loss. The examiner did not state, however, whether such distinction could be made from the Veteran's clinical presentation of bilateral high frequency hearing loss.

The Veteran has consistently reported that the noise trauma he experienced in service has affected his hearing. He reported he was exposed to noise trauma while in service, and specifically from firing weapons in service without ear protection. The Veteran's DD 214 confirms the Veteran's service as an artillery communication specialist. The Board notes further that the Veteran has been awarded service connection for tinnitus; therefore, his exposure to loud noises in service is conceded.

Regarding whether Veteran's right ear hearing loss is related to his service, because hearing loss is a chronic disability, service connection may be proven by establishing continuity of symptomatology from service until the disability is diagnosed. Here, the Veteran has not indicated (and the record does not show) he was exposed to any loud noises after service.  Instead, the Veteran relates his hearing loss to service.  The Veteran is competent to report that he experienced such symptoms in service, as they are given to lay observation, and the Board finds no reason to doubt his credibility. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002). Thus, the Board finds that the evidence is at least in relative equipoise as to whether his right ear hearing loss is connected to his active service. When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran. The Board concludes that based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for right ear hearing loss is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


